Citation Nr: 1129581	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with post-traumatic degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain with post-traumatic degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Chicago, Illinois.  

The Board previously remanded this matter for further development in February 2009.

FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury with post-traumatic degenerative changes is manifested by extension ranging from -5 to 5 degrees and flexion ranging from 105 to 130 degrees.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are not demonstrated.

2.  The Veteran has no more than moderate limitation of motion of the left ankle, with flexion limited to 15 degrees, and extension limited to 20 degrees, without ankylosis or instability prior to June 23, 2009.

3.  From June 23, 2009, the Veteran had marked limitation of motion of the left ankle, with dorsiflexion limited to 5 degrees, without ankylosis or instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right knee injury with post-traumatic degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5261, 5262 (2010).

2.  Prior to June 23, 2009, the criteria for a rating in excess of 10 percent for residuals of a left ankle sprain with post-traumatic degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5271 (2010).

2.  From June 23, 2009, the criteria for a rating of 20 percent, but no higher, for residuals of a left ankle sprain with post-traumatic degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in July 2004 and August 2010.  Although the August 2010 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was previously before the Board and was remanded for an adequate VA examination of both the knee and ankle disabilities.  Further, a July 2010 Supplemental statement of the case was issued.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

As to the duty to assist, the Veteran has been afforded appropriate examinations, and pertinent treatment records have been obtained.  VA also obtained the Social Security Administration records.  The Board remanded the claims in February 2009 because the prior examination did not address whether there was additional loss of motion upon repetitive testing and other DeLuca factors.  The June 2009 VA examination shows consideration of additional loss of motion upon repetitive testing and the other DeLuca factors.  Thus, the Board finds there has been substantial compliance with the February 2009 remand.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases of functional impairment, evaluations are to be based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating is flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a Diagnostic Code 5270.

Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The claim for an increased rating for a right knee disability

By a January 2005 rating decision, the RO granted service connection for residuals of a right knee injury with traumatic joint disease, and assigned a 10 percent rating effective May 25, 2004.  The Veteran appealed, asserting that his knee disability warranted a higher rating.  A July 2010 rating decision granted a separate 10 percent rating for instability of the right knee, effective June 23, 2009.  There is no evidence that the Veteran has appealed the evaluation assigned.
Social Security Administration records indicated that the Veteran began receiving disability payments in August 2003 for diffuse diseases of connective tissue (including Lupus), and chronic renal failure.  Records noted complaints of arthritis.  A January 2004 disability examination noted no limitation of motion in any joint of the lower extremities.

A November 2003 private physical examination by B.W.K., MD, noted crepitus over the right knee, with moderate pain and no tenderness.  Subsequent records dated through March 2004 noted complaints of right knee pain.

The Veteran submitted private treatment records from P.P., MD.  A January 2004 x-ray of the right knee showed moderate degenerative changes with moderate narrowing of the medial compartment of the knee joint space.

March 2004 x-rays showed severe degenerative joint disease of the right knee involving the medial compartment.  An April 2004 record indicated that the Veteran received cortisone injections for knee pain, and that the Veteran used a cane.  Examination revealed 3 degrees of valgus in the right knee with osteophytes along the medial joint line, as well as a click of the patellofemoral joint with flexion and extension.  McMurrays test was equivocal and there was five degrees of flexion contracture on the right.  Knee range of motion was -5 to 105 degrees of flexion, but the knee was stable to varus and valgus stress.  

A May 2004 MRI of the knee showed a significantly abnormal appearance to the medial meniscus including abbreviation of the body, maceration of the posterior and anterior horn, with the anterior horn so abnormal that displaced meniscal fragment could not be excluded; complete denuding of articular cartilage of the medial femoral condoyle with changes of eburnation within the articulating aspects of the medial tibial plateau and medial femoral condyle; large bakers cyst with ossified loose bodies and evidence of recent rupture; and small suprapatellar effusion.  A May 2004 record noted that there was small knee effusion but that the knee was stable to varus and valgus stress.  The physician stated that the Veteran would benefit from a total knee arthroplasty.  

The Veteran was afforded a VA examination in November 2007.  The Veteran complained of constant, daily pain brought about by excessive ambulation, prolonged standing or excessive sitting.  He also reported that his knee gave way occasionally and that he had mechanical symptoms once or twice a week.  Frequency of acute flare ups of pain in the right knee lasted from 12 to 24 hours which cause him to slow down or cease his daily activity until the pain diminishes.  During acute flares, the Veteran stated he had increased swelling with warmth to the knee, but denied erythema.  The Veteran reported using a cane for support and stability.  The examiner noted that the Veteran was currently unemployed and on disability but previously worked in construction.  The examiner further stated that due to his condition, the Veteran's work performance and productivity would be directly impacted, thus causing him to retire early and go on disability.  

Physical examination showed no effusion, warmth or erythemia of the right knee.  Range of motion testing revealed motion from 0 to 105 degrees.  The patella was non-ballotable and there was moderate crepitation with flexion and extension of the knee.  Lachmans and apprehension tests were negative; anterior drawer sign was stable.  The examiner stated that the Veteran walked with an antalgic gait, favoring both the right knee and the left ankle.  X-rays revealed calcification in the posterior aspect of the knee that could represent intra articular loose fragment.  Degenerative joint disease with medial joint space narrowing was also noted.  A diagnosis of status post torn right medial meniscus secondary to trauma, status post right menisectomy in 1979, and post traumatic tricompartmental degenerative joint disease of the right knee was provided. 

VA treatment records dated January 2009 to May 2010 reflected treatment, including cortisone injections for his right knee disability.  A January 2009 x-ray of the knee showed demineralized bones with hypertrophic spur of the intercondylar eminence and narrowing of the medial compartment joint space.  A May 2009 record revealed a right knee with no swelling, range of motion from 5 to 120 degrees with pain, negative Lachman's test, negative anterior and posterior drawer tests were negative and there was no varus or valgus stress.  November 2009 x-rays showed degenerative changes of the right knee similar to the prior examination.  An overall impression of degenerative joint disease was provided.  

A December 2009 record showed right knee without warmth, erythemia or effusion.  There was tenderness to palpation along the medial joint line.  Range of motion was from 5 to 120 degrees with patellofemoral crepitus or motion.  The knee was stable to varus and valgus stress and Lachmans was negative.  A March 2010 record showed that the Veteran used an unloader knee brace without relief.  Examination showed no swelling but a slight varus stance.  Range of motion was from 2 to 130 degrees with pain at the end points.  Ligaments were stable.  

The Veteran was afforded another VA examination in June 2009.  The Veteran complained of global/primary medial sided, sharp knee pain and stiffness on a daily basis.  The Veteran stated that he had intermittent mechanical symptoms without locking, as well as some intermittent activity-related swelling, but denied instability of the knee.  The Veteran reported taking aspirin and Tylenol which helped with his knee pain.  Steroid injections showed some improvement.  The Veteran reported that an unloader brace had been ordered, and that he used a cane for stability for multiple musculoskeletal conditions.  The examiner noted that the Veteran's activities of daily living were mildly compromised due to some difficulty in bending his knees to get dressed.  The examiner noted that the Veteran's symptoms did fluctuate but were relatively consistent and thus did not represent a true flare-up.  

Physical examination revealed a mild, right antalgic gait with decreased stride length and velocity.  There was no deformity of the knee, no soft tissue swelling or inflammation, and no effusion.  There was a positive patellar compression test, and positive patellar inhibition test.  Lateral patellar retinaculum was tight.  Range of motion was from 0 to 130 degrees with pain at the endpoint of flexion.  The examiner noted that 0 degrees represented normal extension.  Pain did not intensify on additional repetition nor was there any change in range of motion due to factors such as weakness, lack of endurance, or incoordination.  There was tenderness of the medial joint line with negative Apley compression and McMurray's tests.  The knee was stable to varus and valgus stress in extension.  There was 1+ medial instability in 30 degrees of flexion that represented joint laxity secondary to loss of the medial joint space.  The examiner stated that this was not a true ligament injury and did not cause functional instability.  Anterior drawer, posterior drawer, and Lachmans tests were negative.  External rotation/recurvatum test was negative but there was mild thigh atrophy.  There was no evidence of ankylosis.  X-rays from January 2009 were reviewed and the examiner noted three compartment degenerative changes with the medial compartment most severely involved; and posterior ossific density possibly representing an intra-articular loose body.  A diagnosis of degenerative arthritis of the right knee was provided.  

The Board notes that the Veteran is currently rated at 10 percent for residuals of a right knee injury with post-traumatic degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis.  As noted above, Diagnostic Code 5010 directs that traumatic arthritis be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  

In this case, the objective evidence does not demonstrate range of motion results commensurate with a higher rating under either Diagnostic Code 5260 or 5261 for limitation of motion of the right knee.  Throughout the rating period on appeal, flexion has ranged from 105 to 130 degrees with pain, and extension ranged from -5 to 5 degrees with pain.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by incoordination, weakness or lack of endurance.  

Again, the range of motion findings detailed above do not reveal a disability picture more nearly approximating the criteria for a rating in excess of 10 percent for either limitation of flexion or extension.  Moreover, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran consistently complained of right knee pain and stiffness, used a cane and a brace, as well as reported flare-ups of pain precipitated by excessive activity.  However, the June 2009 VA examiner stated that while the Veteran's symptoms did fluctuate, they were relatively consistent and thus did not represent a true flare-up.   

While acknowledging the complaints of right knee pain and stiffness, the objective record fails to show that such pain has resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next-higher rating for either flexion or extension.  Indeed, the examiners in both November 2007 and June 2009 expressly indicated that there was no additional loss of motion with repetitive motion due to pain, incoordination, weakness or lack of endurance.  Additionally, the June 2009 examination showed flexion to 130 degrees compared to the limitation of flexion to 105 degrees at the November 2007 examination.

The Board has also considered whether an increased rating for the right knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both flexion and extension to a compensable degree.  Thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges VAOPGCPREC 23-97, which holds that separate ratings may apply for arthritis and instability of the knee.  Specifically, the VA General Counsel has held that, when x- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

The Board notes that, as stated above, the Veteran in receipt of a separate 10 percent rating for instability of the right knee, effective June 23, 2009.  The Veteran has not disagreed with the effective date of the separate compensable rating.  Moreover, prior to June 2009, there was no objective evidence of instability of the knee as McMurray's, and drawer tests were consistently negative, and the knee was stable to varus and valgus stress testing.  

In conclusion, the evidence fails to support a rating in excess of 10 percent for the Veteran's service-connected residuals of a right knee injury with post-traumatic degenerative changes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In view of the denial of entitlement to a initial evaluation in excess of 10 percent, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra.

The claim for an increased rating for a left ankle disability

By a January 2005 rating decision, the RO granted service connection for residuals of a left ankle sprain with post-traumatic degenerative changes, and assigned a 10 percent rating effective May 25, 2004.  The Veteran appealed, asserting that his left ankle disability warranted a higher rating.

Social Security Administration records indicated that the Veteran began receiving disability payments in August 2003 for diffuse diseases of connective tissue (including Lupus), and chronic renal failure.  Records noted complaints of arthritis.  A January 2004 disability examination noted no limitation of motion in any joint of the lower extremities.

Private treatment records dated 2003 to May 2004 reflected treatment for left ankle sprains.  A May 2004 record showed a history of left ankle sprains and current pain and swelling localized to the lateral side of the ankle.  Physical examination was negative to anterior drawer test, but there was swelling of the lateral malleolus as well as marked tenderness over the anterior talofibular ligament.  A diagnosis of left ankle sprain was provided.  

The Veteran was afforded a VA examination of the left ankle in November 2004.  The Veteran complained of pain on a daily basis brought about by excessive ambulation, prolonged stating, or excessive sitting.  He reported severe pain in the left ankle occurring one to three times a week, depending on his activity levels, lasting a full day.  The Veteran reported using an air cast for left ankle stability.  The examiner noted that the Veteran was currently unemployed and on disability but previously worked in construction.  The examiner further stated that due to his condition, the Veteran's work performance and productivity would be directly impacted, thus causing him to retire early and go on disability.  Physical examination revealed no evidence of edema, warmth or eythremia.  There was point tenderness over the medial and lateral malleoli.  Range of motion testing revealed flexion to 15 degrees with mild anterior ankle pain and extension to 20 degrees with pain.  Anterior drawer sign was negative.  The examiner stated that the Veteran walked with an antalgic gait, favoring both the right knee and the left ankle.  X-rays revealed bony ossicles inferior to the tip of the medial malleolus that could be accessory ossification centers or old non united fracture fragments.  A diagnosis of status post left ankle sprain with post traumatic degenerative joint disease changes of the left ankle, was provided.

VA treatment records dated January 2009 to May 2010 reflected treatment for a left ankle disability, including steroid injections.  A January 2009 x-ray showed multiple chronic appearing ossicles adjacent to the medial aspect of the talus and medial malleolus with no acute fracture seen.  A December 2009 records showed left ankle pain with palpation of the lateral joint line but with no swelling.  A diagnosis of left ankle degenerative joint disease with subluxation of talus on tibia anteriorily was provided.  A follow up December 2009 record showed that the Veteran was casted for an Arizona ankle foot orthosis

The Veteran was afforded another VA examination in June 2009.  The Veteran complained of primarily lateral sided, sharp ankle pain on a daily basis without any consistent or exacerbating events.  The Veteran reported intermittent swelling that was activity related, and intermittent stiffness with no mechanical symptoms.  The examiner noted that the Veteran's symptoms did fluctuate but were relatively consistent and thus did not represent a true flare-up.  Physical examination revealed a mild, right antalgic gait with decreased stride length and velocity.  There was no deformity, inflammation, or effusion of the left ankle, but mild soft tissue swelling was present.  There was nonreproducible tenderness in the medial aspect of the ankle, as well as over the anterior talofibular ligament.  There was tenderness at the anterior joint line.  

Range of motion testing revealed dorsiflexion from 0 to 5 degrees, and plantar flexion from 0 to 30 degrees.  Repeated range of motion testing revealed maximum left ankle dorsiflexion and plantar flexion without pain.  Weakness, lack of endurance and incoordination were not factors.  The ankle was stable to inversion/eversion stress tests, and anterior drawer testing was negative.  There was no evidence of peroneal tendon subluxation or tendonitis, and there was negative posterior impingement sign.  However, anterior impingement sign was positive.  The heel cord was tight with both the knee locked in extension and in 90 degrees of flexion.  There was no evidence of ankylosis.  X-rays revealed degenerative changes in the bilateral ankles; extra articular ossific densities adjacent to medial malleolus on the left consistent with previous trauma; mild diffuse soft tissue swelling; no significant talar tilt; no evidence of osteochondritis dissecans or loose bodies; prominent Stieda process; and mild Achilles tendon enthesopathy.  A diagnosis of degenerative arthritis of the left ankle was provided.  The examiner further stated that at the present, the Veteran did not have significant instability of the ankle.  

The evidence shows that the Veteran's left ankle disability increased in severity during the pendency of the claim.  As noted above, the Veteran is currently rated at 10 percent for residuals of a left ankle sprain with post-traumatic degenerative changes under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 for traumatic arthritis.  However, based on the June 2009 VA examination, the Board has determined that the evidence showed that an increase in the Veteran's disability warranting a higher rating occurred as of the date of the June 2009 VA examination.  In fact, the Board notes that the June 2009 VA examination showed dorsiflexion limited to 5 degrees, thus showing that the Veteran's left ankle disability was manifested by marked limitation of motion, and thus more nearly approximates the criteria contemplated by a 20 percent rating under Diagnostic Code 5271.

With respect to the period prior to June 23, 2009 the Board finds that the Veteran's left ankle disability the objective evidence does not demonstrate range of motion results commensurate with a higher rating under Diagnostic Code 5271 for limitation of motion of the left ankle prior to June 23, 2009.  The November 2007 VA examiner noted flexion to 15 degrees and extension to 20 degrees with mild anterior ankle pain.  There was no evidence of additional loss of motion following repetitive motion with no additional limitation by incoordination, weakness or lack of endurance.  

Regarding the period after June 23, 2009, as stated above, the Board finds that the Veteran's left ankle disability was manifested by dorsiflexion limited to 5 degrees.  Thus, a rating of 20 percent, but no higher, is warranted.  

Again, the range of motion findings detailed above do not reveal marked limitation of motion in the left ankle until June 23, 2009.  Thus the Veteran's disability picture more nearly approximates the criteria for a rating of 10 percent for moderate limitation of motion in the left ankle, prior to June 23, 2009, and 20 percent for marked limitation of motion from June 23, 2009.  Moreover, in reaching this conclusion, the Board has appropriately considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Veteran consistently complained of left ankle pain and stiffness, used a cane and an air cast for stability, as well as reported flare-ups of pain precipitated by excessive activity.  However, the June 2009 VA examiner stated that while the Veteran's symptoms did fluctuate, they were relatively consistent and thus did not represent a true flare-up.  

While acknowledging the complaints of left ankle pain and stiffness, the objective record fails to show that such pain has resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next-higher rating for marked limitation of motion.  Indeed, the examiners in both November 2007 and June 2009 expressly indicated that there was no additional loss of motion with repetitive motion due to pain, incoordination, weakness or lack of endurance.  While there was some tightness of the heel cord and positive anterior impingement sign, the June 2009 examiner further stated that the Veteran did not have significant instability, ankylosis, subluxation, or tendonitis of the ankle.

The Board has also considered whether an increased rating for the left ankle is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5270 is not for application.  Similarly, as the evidence fails to demonstrate ankylosis of the subastragala or tarsal join, a higher rating is not possible under Diagnostic Code 5272.  As there is no evidence of malunion of the os calcis or astragalus, Diagnostic Code 5273 is not for application.  Finally, as there is no showing of astragalectomy, Diagnostic Code 5274 is inapplicable.  

In this case, the Board has staged the Veteran's evaluation based upon the facts pursuant to Fenderson, supra.

Extraschedular considerations

The Board has also considered whether an Extraschedular evaluation should be assigned in this case for either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board also notes that a claim for a total rating for compensation based upon individual unemployability (TDIU) has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

It appears to the Board that the Veteran is not claiming to be unemployable due to his service-connected right knee and left ankle disabilities.  In the Social Security Administration disability application, the Veteran indicated the disabilities that caused him to be unable to work are Lupus and kidney failure, which disabilities were the basis of the award of such benefits.

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  In addition, as discussed above, the preponderance of the evidence establishes that the Veteran's psychiatric disability is not sufficient by itself to render the Veteran unemployable.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with post-traumatic degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for a left ankle sprain with post-traumatic degenerative changes prior to June 23, 2009 is denied.

Entitlement to a rating of 20 percent for a left ankle sprain with post-traumatic degenerative changes from June 23, 2009 is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


